Name: Council Decision 2006/172/CFSP of 27 February 2006 implementing Common Position 2004/852/CFSP concerning restrictive measures against CÃ ´te d'Ivoire
 Type: Decision
 Subject Matter: Africa;  criminal law;  international affairs;  civil law;  European construction
 Date Published: 2006-03-02; 2006-09-29

 2.3.2006 EN Official Journal of the European Union L 61/21 COUNCIL DECISION 2006/172/CFSP of 27 February 2006 implementing Common Position 2004/852/CFSP concerning restrictive measures against CÃ ´te d'Ivoire THE COUNCIL OF THE EUROPEAN UNION, Having regard to Common Position 2004/852/CFSP of 13 December 2004 (1), and in particular Article 6 thereof, in conjunction with Article 23(2) of the Treaty on European Union, Whereas: (1) On 13 December 2004 the Council adopted Common Position 2004/852/CFSP concerning restrictive measures against CÃ ´te d'Ivoire in order to implement the measures imposed by the United Nations Security Council Resolution (UNSC) 1572 (2004), hereinafter referred to as UNSCR 1572 (2004), against CÃ ´te d'Ivoire. (2) On 7 February 2006 the Committee established by paragraph 14 of UNSCR 1572 (2004) approved the list of individuals subject to the measures imposed by paragraphs 9 and 11 of UNSCR 1572 (2004) and renewed by paragraph 1 of UNSC Resolution 1643 (2005). (3) The Annex to Common Position 2004/852/CFSP should be completed accordingly, HAS DECIDED AS FOLLOWS: Article 1 The list of persons set out in the Annex to this Decision shall be inserted in the Annex to Common Position 2004/852/CFSP. Article 2 This Decision shall take effect on the date of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 27 February 2006. For the Council The President U. PLASSNIK (1) OJ L 368, 15.12.2004, p. 50. Common Position as last amended by Common Position 2006/30/CFSP (OJ L 19, 24.1.2006, p. 36). ANNEX List of persons referred to in Article 1 1. Surname, First Name: BLÃ  GOUDÃ , Charles Function: Leader of COJEP ( Young Patriots ) Date of birth: 1.1.1972 Passport or ID Number: PD. AE/088 DH 12 Nationality: Ivorian 2. Surname, First Name: DJUÃ , EugÃ ¨ne Ngoran Kouadio Date of birth: 20.12.1969 or 1.1.1966 Nationality: Ivorian 3. Surname, First Name: FOFIE, Martin Kouakou Function: Chief Corporal New Force Commandant, Korhogo Sector Date of birth: 1.1.1968 Nationality: Ivorian